Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment filed 4/07/2022. 

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Dr. Heather DiPietrantonio at 617 646-8000 on 5/03/2022.
Claims 310-313 are cancelled.

Terminal Disclaimer
3.	The terminal disclaimer filed on 5/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,111,493 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	

Information Disclosure Statement
4. 	Applicant has filed Information Disclosure Statements on 4/07/2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 


Election/Restrictions
5. 	Applicant’s election of the following invention without traverse in the reply filed on 11/30/2021 is acknowledged.  
Group I, claims 284-285, 288-292, 299-301, 304, 305-309, drawn to modified human TIL.
Rejoinder
Claims 284-285, 288-292, 299-301, 304, 305-309 are allowable. The restriction requirement between Groups I-III, as set forth in the Office action mailed on 11/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between Groups I-III is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Declaration under 37 CFR 1.132
6.	The declaration under 37 CFR 1.132 filed by Dr. Micah Benson on 4/07/2022 is sufficient to overcome the rejection of instant claims based upon 35 U.S.C 103 as set forth in the last Office action for the reasons below.  

7. 	The following is an Examiner’s statement of reasons for allowance: 
In view of Applicant’s amendments to the claims, the declaration filed by Dr. Micah Benson, and arguments of record, the rejections of record are withdrawn.
The prior art does not teach or fairly suggest the unexpected properties of a human tumor infiltrating lymphocyte (TIL) comprising a CRISPR-Cas components and reduced expression and/or function of ZC3H12A. 
Specifically, Applicant argues and Dr. Benson declares that the ZC3H12A modified TILs unexpectedly infiltrate tumors to a greater extent than control TILs (Fig. 2 of the declaration Appendix B), and subsequently slowed tumor growth to greater extent (Fig. 3 of the declaration Appendix B). 
Furthermore, the contemporaneous art of Wei et al. (Nature, 2019, 576:471, published on-line 12/11/2019, see IDS filed 9/09/2021), which produced similar TILs with ZC3H12A knocked-out by CRISPR-Cas9 supports the unexpected nature of the modified cells wherein the loss of ZC3H12A (alias Regnase-1) endowed these T cells “with greatly improved accumulation and persistence, preferentially in the tumor” (p. 472, 1st para.). Thus, both Dr. Benson’s declaration and the state of the art indicated that ZC3H12A modified TILs exhibited unexpected properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8. 	Claims 284-285, 288-292, 299-301, 304-309 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/Examiner, Art Unit 1633